                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JAMES NATHANIEL DOUSE, JR.,                      )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )          No. 4:18-CV-1037-RWS
                                                 )
ST. LOUIS COUNTY, MISSOURI,                      )
                                                 )
                 Defendant.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint, which

the Court construes as a prisoner’s civil rights complaint under 42 U.S.C. § 1983. The

complaint is signed by James N. Douse, Sr., plaintiff’s father.1 Plaintiff has not signed

his complaint.

       The complaint is defective for two reasons: (1) it has not been drafted on the

Court’s form, see E.D. Mo. Local Rule 2.06(A); and (2) it is signed by plaintiff’s father,

James N. Douse, Sr. who resides in Atlanta, Georgia, and who is not licensed to practice

law or admitted to practice before this Court.

       Because plaintiff is proceeding pro se, the Court will allow plaintiff to file an

amended complaint on the Court’s form.               Plaintiff’s complaint must be signed by

plaintiff. Mr. Douse, Sr. cannot represent plaintiff in this Court unless he is licensed to


1
  Plaintiff’s father has filed previously in this Court, on behalf of his son, a motion for habeas
corpus relief under 28 U.S.C. § 2254. See Douse v. Lewis, No. 1:18-CV-123-PLC (E.D. Mo.
filed Jun. 4, 2018). That case was dismissed for failure to follow Court order. See id. at ECF
No. 10.
practice law and is either properly granted admission to practice before this Court,

pursuant to Local Rule 12.01 or duly admitted pro hac vice to the Court. Mr. Douse, Sr.

has been reprimanded previously for filing claims on behalf of his son. See Douse v.

Lewis, No. 1:18-CV-123-PLC (E.D. Mo. filed Aug. 13, 2018) (ordering that Mr. Douse,

Sr. “may not file any additional pleadings, motions or documents with this Court. If he

fails to comply with this Court’s Order, he may be found in contempt of Court”). The

Court reiterates that Mr. Douse, Sr. may not file additional pleadings, motions, or

documents with this Court on behalf of his son without possibly being subject to

contempt proceedings.

       Additionally, plaintiff is warned that the filing of an amended complaint replaces

the original complaint and all previously-filed pleadings, so plaintiff must include each

and every one of the claims he wishes to pursue in the amended complaint. See, e.g., In

re Wireless Tel. Fed Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). Any

claims from the original complaint, supplements, or pleadings that are not included in the

amended complaint will be deemed abandoned and will not be considered. Id.

       If plaintiff fails to file an amended complaint on the Court’s form within twenty-

one days and in compliance with the Court’s instructions, the Court will dismiss this

action without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy

of the Court’s prisoner civil rights complaint form.



                                            -2-
       IT IS FURTHER ORDERED that plaintiff must file an amended complaint,

signed by plaintiff personally, on the Court’s form within twenty-one (21) days of the

date of this Memorandum and Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the

Court will dismiss this action without prejudice.

       Dated this 26th day of October, 2018.




                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE




                                            -3-
